 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AUMINTRIUS DAMOUR GUNN,                             No. 2: 21-cv-0456 JAM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    STANTON CORRECTIONAL
      FACILITY, et al.,
15
                          Defendants.
16

17

18           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On May 19, 2021, the magistrate judge filed findings and recommendations herein which

22   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

23   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

24   the findings and recommendations.

25           The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis.

27   /////

28   /////
                                                          1
 1   Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed May 19, 2021, are adopted in full; and
 3         2. This action is dismissed without prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).
 4

 5   DATED: June 28, 2021                         /s/ John A. Mendez
 6                                                THE HONORABLE JOHN A. MENDEZ
                                                  UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
